DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019124850.7, filed on September 16, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 11 and 14, the language “ascertaining that phase offset for which the baseband signal assumes a maximum” is ambiguous because it is unclear as to what “maximum” is in reference to.  “Maximum” could refer to a phase shift that provides for the highest signal-to-noise.  “Maximum” could refer to a 180 degree phase shift.  “Maximum” could refer to an upper 
Dependent claims 2-10, 12-13 and 15 are rejected for being depended on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over Sreekiran (US 2019/0049555) published Feb. 14, 2019 in view of Lee (US 2013/0214961) as evidenced by Aizawa (US 2015/01306545).  
As to claim 1, Sreekiran teaches a method for a radar system comprising a local oscillator for generating a local oscillator signal (Fig. 7 step 282); transmission channels and a reception channel, which are supplied with the local oscillator signal (Fig. 6 items 262 transmitter and 278 receiver), wherein the transmission channels are configured to generate and output RF radar signals based on the local oscillator signal (Figs. 2A & 3A item 124 transmit antenna), 
wherein the transmission channel(Fig. 6 item 244 phase shifter), and 
wherein the reception channel is configured to receive an RF signal and to convert it into a baseband signal by using the local oscillator signal supplied to the reception channel (Fig. 6 items 252 & 254 correspond to in-phase and quadrature mixers), wherein the method comprises: 
operating the local oscillator in a continuous wave (CW) mode (Para. 21 CW & FMCW); 
setting a specific  (Fig. 6 item 244 phase shifter); 
altering the phase differences between the local oscillator signal supplied to the reception channel and the RF radar signals by a respective phase offset (Fig. 6 item 256); and 
ascertaining that phase offset for which the baseband signal assumes a maximum (Para. 46 “the noise power estimator 256 determines the maximum noise, the phase shift corresponding to the maximum noise, the minimum noise, and the phase shift corresponding to the minimum noise.”).
Sreekiran does not teach a plurality of transmission channels each with their own phase shifter.  Sreekiran discusses the maximum detectable range for small objects given a -10 dB in received power caused by noise (Para. 27).  One of ordinary skill understands that the antenna radiation pattern affects the received power.  It is well established in the art that directing the beam to the target – known as beamforming – will help improve the received power in addition to the techniques already taught by Sreekiran.  Thus, there exists a need to also include beamforming.  Naturally, beamforming would necessarily require a specific combination of see Aizawa (US 2015/01306545) Para. 103 Equation 1 Fig. 12 for a relationship for phase among the antenna elements.  
In the same field of endeavor, Lee teaches beamforming for both transmit, e.g. item 50, and receive, e.g. item 54, as shown in Fig. 5.   Lee teaches “An example radar apparatus includes a transmitter (which may be a phased array transmitter), and a phased array receiver. Each phased array element of the receiver includes an antenna element, optional amplifier stages, and a phase shifter. The phase shifters, receiving the antenna signals, may be electronically controlled to steer the receive beam to a chosen sector of the field of view (Para. 6).”
In view of the teachings of Lee, it would have been obvious at the time of filing to modify figure 6 item 241 as a transmission circuit capable of beamforming as taught by Lee thereby allowing for digital searching and tracking as well as homing in on an object thus improving the signal-to-noise returns of said object.
As to claim 2, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 1, wherein the altering of the phase differences comprises: altering a phase of the local oscillator signal supplied to the reception channel (Fig. 6 item 256).
As to claim 3, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 2, wherein the local oscillator and the reception channel have a further phase shifter connected between them that is configured to set the phase of the local oscillator signal supplied to the reception channel (Fig. 6 item 256).
As to claim 4, Sreekiran in view of Lee as evidenced by Aizawa teaches the altering of the phase differences comprises: altering the phase difference by virtue of the setting of the specific combination of phase shifts for the phase shifters of the transmission channels already taking into consideration the phase offset (the modification of Sreekiran in view of Lee as evidenced by Aizawa would include beamforming phase shift to the receive elements in order to form/direct a reception beam in the same direction as was transmitted).
As to claim 5, Sreekiran teaches the method as claimed in claim 1, wherein the ascertaining of the phase offset for which the baseband signal assumes a maximum is performed for a multiplicity of combinations of phase shifts of the phase shifters of the transmission channels (Sreekiran Para. 46 as cited in claim 1).
As to claim 6, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 5, further comprising: storing the phase offset ascertained for the multiplicity of combinations of phase shifts (Sreekiran: Para. 65 “system may store the measured I signal and the measured Q signal in memory for later analysis” and Para. 70 “store … measurement values”).
As to claim 7, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 6, further comprising: operating the local oscillator in a frequency-modulated continuous-wave (FMCW) mode (Sreekiran Para. 21 “chirp”); 
modulating the phase of the output RF radar signals, wherein a prescribable modulation scheme is used to set different combinations of phase shifts for the phase shifters of the transmission channels sequentially, and wherein the previously ascertained and stored phase offset is also used for each combination of phase shifts that is set 
As to claim 8, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 7, further comprising: compensating for the phase offset in the baseband signal (Sreekiran Fig. 6 items 256, 254 and 252).
As to claim 9, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 1, wherein the received RF signal comprises a signal component that is caused by crosstalk by the RF radar signals (Fig. 6).
The limitation “wherein the received RF signal comprises a signal component that is caused by crosstalk” is either intended use or a desired result.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).
As to claim 10, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 1, wherein the altering of the phase shifts of the phase shifters by the phase offset does not alter the phase differences between the RF radar signals (in order to maintain beamforming direction as per modification in claim 1).
As to claim 11, Sreekiran teaches a radar system, comprising: 
a local oscillator for generating a local oscillator signal, transmission channels that are supplied with the local oscillator signal (Fig 6 “LO” and item 241); 
a reception channel that is supplied with the local oscillator signal (Fig. 6 “LO” and item 278), wherein the transmission channels are configured generate and output RF radar signals based on the local oscillator signal (item 264) , and 
wherein the reception channel is configured to receive an RF signal and to convert it into a baseband signal, by using the local oscillator signal supplied to the reception channel (items 252 and 254); p
phase shifters, one being arranged in each transmission channel in each case, in order to alter a phase of the respective RF radar signal (item 244); and 
a controller that is configured to: configure the local oscillator for a continuous wave (CW) mode (Para. 21 “CW”); 
set a specific  (item 244); 
alter the phase of the local oscillator signal supplied to the reception channel by using a further phase shifter or to alter the phase shifts of the phase shifters by a phase offset (item 256); and 
use at one processor to ascertain that phase offset for which the baseband signal assumes a maximum (Para. 46 “the noise power estimator 256 determines the maximum noise, the phase shift corresponding to the maximum noise, the minimum noise, and the phase shift corresponding to the minimum noise. The noise power estimator 256 may cycle through various phase shifts to find the phase shift with the highest SNR.”).
Sreekiran does not teach a plurality of transmission channels each with their own phase shifter.  Sreekiran discusses the maximum detectable range for small objects given a -10 dB in received power caused by noise (Para. 27).  One of ordinary skill understands that the antenna radiation pattern affects the received power.  It is well established in the art that directing the beam to the target – known as beamforming – will help improve the received power in addition to the techniques already taught by Sreekiran.  Thus, there exists a need to also include see Aizawa (US 2015/01306545) Para. 103 Equation 1 Fig. 12 for a relationship for phase among the antenna elements.  
In the same field of endeavor, Lee teaches beamforming for both transmit, e.g. item 50, and receive, e.g. item 54, as shown in Fig. 5.   Lee teaches “An example radar apparatus includes a transmitter (which may be a phased array transmitter), and a phased array receiver. Each phased array element of the receiver includes an antenna element, optional amplifier stages, and a phase shifter. The phase shifters, receiving the antenna signals, may be electronically controlled to steer the receive beam to a chosen sector of the field of view (Para. 6).”
In view of the teachings of Lee, it would have been obvious at the time of filing to modify figure 6 item 241 as a transmission circuit capable of beamforming as taught by Lee thereby allowing for digital searching and tracking as well as homing in on an object thus improving the signal-to-noise returns of said object.
As to claim 12, Sreekiran in view of Lee as evidenced by Aizawa teaches the radar system as claimed in claim 11, wherein the local oscillator and the reception channel have a further phase shifter connected between them that is configured to set the phase of the local oscillator signal supplied to the reception channel (Sreekiran Fig. 6 item 256 Para. 46).
As to claim 13, Sreekiran in view of Lee as evidenced by Aizawa teaches the radar system as claimed in claim 11, wherein the system controller is further configured to ascertain that phase offset for which the baseband signal assumes a maximum, and to store the ascertained phase offset, for each of a multiplicity of combinations of phase shifts of the phase shifters of the transmission channels (Id. see also Sreekiran: Para. 65 “system may store the measured I signal 
As to claim 14, Sreekiran teaches a method, comprising: 
setting a first relative phase and a second relative phase in a radar system (Fig. 6 Receive channels item 256 provides two phase shifts to mixers 252 and 244 and Transmit channel item 244 phase shifter.  See also Para. 46 as cited in claim 1), 
wherein the first relative phase determines a first phase difference between a local oscillator signal used by a reception channel of the radar system and a first RF radar signal output by a first transmission channel of the radar system (Id.) and 
wherein the second relative phase determines a second phase difference between the local oscillator signal used by the reception channel of the radar system and a second RF radar signal output by a  (Id.); 
wherein the setting of the first relative phase and the second relative phase comprises: selecting a first phase shift and a second phase shift of a first phase configuration of a modulation scheme for the first transmission channel and the second transmission channel, respectively (Id.); 
ascertaining a first phase offset associated with the first phase configuration of the modulation scheme (Id.); 
setting the first relative phase based on the first phase shift of the first phase configuration and the first phase offset and setting the second relative phase based on the second phase shift of the first phase configuration and the first phase offset (Id.); 
receiving an RF signal in the reception channel and mixing the received RF signal with the local oscillator signal in order to generate a baseband signal (Id.); and 
generating a range Doppler map based on the baseband signal, wherein the generating of a range Doppler map comprises an operation to compensate for an influence of the first phase offset (Para. 25 “Objects may be identified by taking a fast Fourier Transform (FFT) of the beat-frequency signal and identifying peaks that stand out from the noise floor. For moving objects, the beat-frequency signal also has a Doppler component that depends on the relative velocity between the radar transceiver and the object. The Doppler signal is obtained by performing a second FFT across chirps.” See also Fig. 6 and Para. 46 as previously cited).
Sreekiran does not teach a plurality of transmission channels each with their own phase shifter.  Sreekiran discusses the maximum detectable range for small objects given a -10 dB in received power caused by noise (Para. 27).  One of ordinary skill understands that the antenna radiation pattern affects the received power.  It is well established in the art that directing the beam to the target – known as beamforming – will help improve the received power in addition to the techniques already taught by Sreekiran.  Thus, there exists a need to also include beamforming.  Naturally, beamforming would necessarily require a specific combination of phase shifts as is known in the art in order to steer and/or shape the over beam pattern.  For example, see Aizawa (US 2015/01306545) Para. 103 Equation 1 Fig. 12 for a relationship for phase among the antenna elements.  
In the same field of endeavor, Lee teaches beamforming for both transmit, e.g. item 50, and receive, e.g. item 54, as shown in Fig. 5.   Lee teaches “An example radar apparatus includes a transmitter (which may be a phased array transmitter), and a phased array receiver. Each phased array element of the receiver includes an antenna element, optional amplifier stages, and a phase shifter. The phase shifters, receiving the antenna signals, may be electronically controlled to steer the receive beam to a chosen sector of the field of view (Para. 6).”
In view of the teachings of Lee, it would have been obvious at the time of filing to modify figure 6 item 241 as a transmission circuit capable of beamforming as taught by Lee thereby allowing for digital searching and tracking as well as homing in on an object thus improving the signal-to-noise returns of said object.
As to claim 15, Sreekiran in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 14, wherein the setting of the first relative phase and the second relative phase comprises the following: selecting a first phase shift and a second phase shift of a second phase configuration of the modulation scheme for the first transmission channel and the second transmission channel, respectively (as required by beamforming per modification of claim 14); 
ascertaining a second phase offset associated with the second phase configuration of the modulation scheme (Id.) ; 
setting the first relative phase based on the first phase shift of the second phase configuration and the second phase offset and setting the second relative phase based on the second phase shift of the second phase configuration and the second phase offset (Id.); and 
wherein the method further comprises: generating a range Doppler map based on the baseband signal, wherein the generating of a range Doppler map comprises an operation to compensate for an influence by the second phase offset (Fig. 6 Para. 46 and Para. 25 as previously cited.).
Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being obvious over Subburaj (US 10,101,438) in view of Lee (US 2013/0214961) as evidenced by Aizawa (US 2015/01306545).
As to claims 1 and 15, Subburaj teaches a method/system for a radar system comprising a local oscillator for generating a local oscillator signal (Fig. 2 item 210); transmission channels and a reception channel, which are supplied with the local oscillator signal (Fig. 2 items 202 and 204), wherein the transmission channels are configured to generate and output RF radar signals based on the local oscillator signal (Fig. 2 item 230), 
wherein the transmission channel(Fig. 2 items 212 and 299), and 
wherein the reception channel is configured to receive an RF signal and to convert it into a baseband signal by using the local oscillator signal supplied to the reception channel (Fig. 6 items 262 and 263 in-phase and quadrature mixers, respectively), wherein the method comprises: 
operating the local oscillator in a continuous wave (CW) mode (5:23 CWFM & 5:40 FMCW); 
setting a specific  (Fig. 6 items 212, 299, 284 and 288); 
altering the phase differences between the local oscillator signal supplied to the reception channel and the RF radar signals by a respective phase offset (Fig. 6 item 299); and 
ascertaining that phase offset for which the baseband signal assumes a maximum (4:53-55 “while the Q-chain signal is substantially devoid of such amplitude noise”).
Subburaj states that probably of detection is reduced in noise.  See Subburaj 3:55-65.  Subburaj also discusses the detection of more than one surround object as well as detecting a position thus implying that the objects may be at different directions from the radar.  See Subburaj 6:1-15. One of ordinary skill understands that the antenna radiation pattern affects the received power.  It is well established in the art that directing the beam to the target – known as beamforming – will help improve the received power in addition to the techniques already taught by Sreekiran as well as determine the direction to the object.  Thus, there exists a need to also see Aizawa (US 2015/01306545) Para. 103 Equation 1 Fig. 12 for a relationship for phase among the antenna elements.  
In the same field of endeavor, Lee teaches beamforming for both transmit, e.g. item 50, and receive, e.g. item 54, as shown in Fig. 5.   Lee teaches “An example radar apparatus includes a transmitter (which may be a phased array transmitter), and a phased array receiver. Each phased array element of the receiver includes an antenna element, optional amplifier stages, and a phase shifter. The phase shifters, receiving the antenna signals, may be electronically controlled to steer the receive beam to a chosen sector of the field of view (Para. 6).”
In view of the teachings of Lee, it would have been obvious at the time of filing to modify figure 6 item 241 as a transmission circuit capable of beamforming as taught by Lee thereby allowing for digital searching and tracking as well as homing in on an object thus improving the signal-to-noise returns of said object as well as determine direction whereby having multiple antenna allows for angular detection.
As to claim 9, Subburaj in view of Lee as evidenced by Aizawa teaches the method as claimed in claim 1, wherein the received RF signal comprises a signal component that is caused by crosstalk by the RF radar signals (Fig. 2 item 232).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648